DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 5, 2021 is acknowledged.  
Claims 1, 4, 5, 7-9, 12, 15, 18-20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
	The following claim limitations are intended use and do not impose a functional limitation on the claimed system, method, or apparatus.  The claimed limitations do not invoke any new or unobvious functional relationship between the limitation and the claimed system, method, or apparatus, nor do the claimed limitation invoke a functional limitation on the claimed system, method or apparatus.  The following limitations have been fully considered, and have been understood to be an intended use of the claimed system, method, or apparatus and as such have not been given patentable weight.  If a prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2106 and 2111.04
	Claim 1 recites “audio content formatted for processing and playout by one or more conventional media players”.  This appears to recite an intended use for the audio content format.  Any format that is capable of processing and playout by one or more 
	Claim 1 recites “a source address used by an updater application to retrieve, during update of the dynamic audio file, updated primary audio content to replace the dynamic primary content”.  This appears to recite an intend use for the source address.  Any source address that is usable, during an update of primary audio content, to retrieve and replace the primary content meets the claim limitations.  Furthermore it should be noted that the claim does not recite an update operation, merely recites that the source address may be used during update of the dynamic audio file.  Claim 15 appears to recite substantially similar limitations.
	Claim 1 recites “the content start indicator used by the updater application to strip the audible preamble from the dynamic audio file during update of the dynamic audio file”.  This claim limitation appears to recite an intended use for the content start indicator.  Any content start indicate that is capable of striping the audible preamble from the dynamic audio file meets the claim limitations. Furthermore it should be noted that the claim does not recite an update operation, merely recites that the content start indicator may be used during such an operation.  Claim 15 appears to recite substantially similar limitations.
	Claim 9 recites “initial audio content formatted for processing and playout by one or more conventional media players”.  This appears to recite an intended use for the audio content format.  Any format that is capable of processing and playout by one or more conventional media players meets the claim limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berkson [2004/0148424] in view of Fedorovsky [2002/0099798], and LaVasseur [2007/0005717].

With regard to claim 1, Berkson teaches A method comprising: 
	generating a dynamic audio file (Berkson, ¶11 “bundling automatically expiring advertising content with a specific piece or specific pieces of media content”; Figure 1 see bundled media file) configured to be added to a conventional media library (Berkson, ¶59 “Server 52 would maintain and update the content library”) as 
	a static asset as the primary media content (Berkson, ¶12 “The content file also contains primary media content and primary advertisement content”; ¶39; Figure 1, element 2), but including dynamic primary content as the primary advertisement content (Berkson, ¶12; ¶37 “the conditions under which the advertisement content expires, updates and/or resurrects itself”; Figure 1, elements 3), the generating including; 
	inserting, into the dynamic audio file (Berkson, Figure 1), audio content formatted for processing and playout by one or more conventional media players , the audio content including: 
		an audible preamble at a … of the audio content (Berkson ¶43 “Auxiliary advertisement content 5 is auxiliary to the primary advertisement content and is option”), wherein the audible preamble is not part of the dynamic primary content as auxiliary to (Berkson, ¶43; Figure 1, see Auxiliary advertisement content 5 (mapped to the preamble) and the Primary advertising content 3 (mapped to the dynamic primary content) are distinct sections of the dynamic file and not part of each other); 
		the dynamic primary content (Berkson, Figure 1, see Primary advertising content 3; ¶40); 
	inserting, into the dynamic audio file (Figure 1), at least one tag as the identifiers and rules for the content (Berkson, Figure 1, element 1; ¶35 “Header information 1 contains all the data that define the identifiers for the content, the rules by which media 2, advertisement 3, and auxiliary content 4,5 may be viewed or listened to or interacted with, and possibly the usage information”;  ¶36) associated with the dynamic primary content (Berkson, Figure 1, See Header info 1 is in same bundled media as Primary advertising content 3), the at least one tag (Berkson, ¶36 “the identifiers/descriptors for this content could include any or all such information as a unique ID number”) … a source address (Berkson, ¶60 “The user would be directed to central server 52”; ¶60 “The user would be directed to central server 52 version of the same media content 10 and could automatically download that file from central server 52 with the updated ad”) used by an updater application as the media  to retrieve, during update of the dynamic audio file as automatically download updated content (Berkson, ¶60 “The user would be directed to central server 52 version of the same media content 10 and could automatically download that file from central server 52 with the updated ad”), updated primary audio content to replace the dynamic primary content as the updated ad (Id); and 
	… used by the updater application to strip the audible preamble (Berkson, Figure 5c see element 5 is separated from the header media content, elements 1, 2, and 4) … during update of the dynamic audio file (¶61 “This transfer involves the P2P sharing of primary and auxiliary media content 2, 4 coupled with updated primary and auxiliary advertising content 3, 5 that would concurrently come from central server 52 and be bundled with primary and auxiliary media content 2, 4 being transferred P2P.  The result would be a new file on the receiving user’s end with the shared media content and the updated advertising content”).
	Berkson does not explicitly teach the at least one tag specifying a source address … inserting, into the dynamic audio file, a content start indicator specifying a starting point of the dynamic primary content within the dynamic audio file, the content start indicator.  
Fedorovsky teaches the at least one tag specifying a source address (Fedorovsky, ¶70 “generate the URL defining the access to the file … <DNS or IP address>”) … inserting, into the dynamic audio file (Fedorovsky, ¶93 “to perform a seek in a dynamic file”), a content start indicator specifying a starting point of the primary content within the dynamic audio file (Fedorovsky, ¶93 “The offset within , the content start indicator as the offset (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device media distribution device taught by Berkson using the transfer method taught by Fedorovsky as it yields the predictable results of enabling the system access to the content to be downloaded (Fedorovsky, ¶24).  Within the proposed combination Berkson teaches where the header is used to store all data that define the identifiers for the content (Berkson, ¶35) and that the device has some way of directing the user to the central server from which to download the content from (Berkson, ¶60).  Berkson is silent regarding how the user is directed to the central server.  Fedorovsky provides a solution to this problem, teaching the use of a typical method, the use of a URL from which the virtual file can be downloaded (Fedorovsky, ¶24).  This URL is taught as specifically identifying the DNS or IP address from which the content is available (Fedorovsky, ¶68) thereby providing a solution that meets the needs expressed by Berkson.
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the applicant must find a way to particularly identify the specific file to be downloaded, and the location from which to obtain the file.  Fedorovsky is faced with this same problem and presents the use of a typical URL to address this problem.

Berkson does not explicitly teach that the preamble (mapped to Berkson’s auxiliary advertising content) as being at a beginning of the audio content, or striping the audible preamble from the dynamic audio file.
LeVasseur teaches an … preamble as the message including the link to an address for downloading and installing the specific software necessary (LeVasseur, ¶92 “the introductory message may appear in the recipient’s inbox as a regular text e-mail message.  This message may include a link to an Internet address for downloading and installing the eMail3 client plug-in 108”) at a beginning as the message is introductory (Id) of the … content as the contents of the e-mail message (Id) … strip as automatically replacing (LeVasseur ¶116 “the access message exists as an e-mail message in the recipient’s inbox, and may replace the introductory message automatically when the eMail2 client plug-in 108 is installed”) the … preamble as the introductory message (Id) from the dynamic … file as the e-mail message (Id) during update as when the eMail2 client plug-in 108 is installed and the access message is Id) of the dynamic … file as the e-mail message content is replaced (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the dynamic media file of the proposed combination to make use of an introductory message as taught by LeVasseur as it yields the predictable results of providing a means of informing the user of where to get the specific software necessary to access the contents of the file.  The device taught by Berkson requires the use of specific media player software to play the file (Berkson, ¶53).  As such the system may encounter a problem when the music file is downloaded to a client device that does not have the correct software installed.  LaVasseur et al provides a solution to this problem by, using an introductory messages client plug-in information (LaVasseur et al, Paragraph 92).  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the identified problem, the client not having the correct software, is encountered when an audio file is downloaded to the client. The applicant is faced with solving this problem, and one of ordinary skill in the art would identify the solution taught by LaVasseur as being reasonably pertinent to addressing this problem.

	With regard to claims 2, 10, and 16 the proposed combination further teaches wherein the audible preamble includes instructions for downloading the updater application as the message may include a link to a internet address for downloading and installing the client plug-in (LaVasseur et al, Paragraph 92).

With regard to claims 3, 11, 17 the proposed combination further teaches wherein the source address includes: a uniform resource locator (URL) specifying a publicly available address a virtual URL to identify where the file can be downloaded from (Fedorovsky et al, Paragraph 44, lines 3-5).

	With regard to claims 5, 12 and 19 the proposed combination further teaches inserting, into the dynamic audio file, a second tag specifying a maximum time (Berkson, ¶36 “expiration date for advertisements”; ¶69 “Advertising content expires according to” … ¶72 “a number of impressions within a given time period; for instance, if the advertisement were experienced 5 times in a row, it would only count as one impression”; ¶38 “The usage information tracks exactly how the file is being used: how many times advertisements 3, 5 have been experienced”; ¶59 “Server 52 would also track number of downloads”;)  the updater application is permitted to shift a request to update the dynamic audio file (Berkson, ¶37 “The rules definition information defines the conditions under which the advertisement content... updates and/or resurrects itself and defines other conditions”).

With regard to claims 6 and 13 the proposed combination further teaches wherein the content start indicator designates an offset measured from the beginning of the audio content (Fedorovsky, ¶93 “The offset within the virtual file is .

With regard to claims 7, and 14 the proposed combination further teaches inserting, into the dynamic audio file, a second tag specifying as the identifiers and rules for the content (Berkson, ¶35 “Header information 1 contains all the data that define the identifiers for the content, the rules by which media 2, advertisement 3, and auxiliary content 4,5 may be viewed or listened to or interacted with, and possibly the usage information”;  ¶36) an update time associated with the dynamic primary content (Berkson, ¶36 “expiration date for the advertisements 3, 5”).

With regard to claims 8, and 20 the proposed combination further teaches inserting, into the dynamic audio file, a second tag specifying as the identifiers and rules for the content (Berkson, ¶35 “Header information 1 contains all the data that define the identifiers for the content, the rules by which media 2, advertisement 3, and auxiliary content 4,5 may be viewed or listened to or interacted with, and possibly the usage information”;  ¶36) an update frequency associated with the dynamic primary content (Berkson, ¶71 “for a given number of impressions (e.g. expiration after five ad impressions)”; ¶71 “within a given time period (e.g. expiration after one month of download”).

With regard to claim 9 Berkson teaches A method comprising: 
	sending, to a user computer with an updater application thereon as the media player/enforcement software (Berkson, ¶53 “the media player/enforcement software could be incorporated into existing media players”), a dynamic audio file (Berkson, ¶11 “bundling automatically expiring advertising content with a specific piece or specific pieces of media content”) including initial audio content (Berkson, ¶50 “a client first requests shared content from a peer.  The peer shares header information 1, primary media content 2, and auxiliary media content 4”) formatted for processing and playout by one or more conventional media players (Berkson, ¶12 “The present invention relates to distribution of a bundled content file of digital media for use with a media player”; ¶53 “the media player/enforcement software could be incorporated into existing media players (e.g. Windows Media, Real Player, QuickTime, ect”), the initial audio content including: 
		an audible preamble positioned at a … of the initial audio content (Berkson ¶43 “Auxiliary advertisement content 5 is auxiliary to the primary advertisement content and is option”), wherein the audible preamble is not part of as auxiliary to (Berkson, ¶43; Figure 1, see Auxiliary advertisement content 5 (mapped to the preamble) and the Primary advertising content 3 (mapped to the dynamic primary content) are distinct sections of the dynamic file and not part of each other) the dynamic primary content (Berkson, Figure 1, see Primary advertising content 3; ¶40); 
primary content (Berkson, Figure 1, see Primary advertising content 3; ¶40); 
		at least one tag as the identifiers and rules for the content (Berkson, ¶35 “Header information 1 contains all the data that define the identifiers for the content, the rules by which media 2, advertisement 3, and auxiliary content 4,5 may be viewed or associated with at least one dynamic portion of the primary content (Berkson, Figure 1, See Primary advertising content 3), the at least one tag … a source address (Berkson, ¶60 “The user would be directed to central server 52”); 	…; 
	receiving a request from the updater application for updated primary audio content for the dynamic audio file (Berkson, ¶50 “an advertising content database of a server is contacted in step 33 and primary and auxiliary advertising content 3, and 5 are looked up in a middleware level of the server in step 35.  The server also constructs new header information 1 in step 34”), wherein the request includes information identifying primary audio content associated with the …  as the request identifies the content and identifies the server used to update the content (Id); 
	in response to receiving the request creating updated audio content by: 
		obtaining updated primary audio content (Berkson, ¶50 “new header information 1, primary and auxiliary media content 2, 4 and primary and auxiliary advertising content 3,5 are then bundled in step 36 and delivered in step 37 to the requesting client”) using the information identifying primary audio content associated with the source address (Berkson, ¶50 “an advertising content database of a server is contacted in step 33 and primary and auxiliary advertising content 3, and 5 are looked up in a middleware level of the server in step 35.  The server also constructs new header information 1 in step 34”); 
		removing a portion of the initial audio content (Berkson, Figure 5c see element 5 is separated from the header media content, elements 1, 2, and 4) [removed  corresponding to the audible preamble as section 5 is separated out from sections 1, 2, and 4 (Figure 5c); and 
	sending the updated audio content to the user computer for enabling the updater application to replace the initial audio content with the updated audio content (Berkson, ¶50 “new header information 1, primary and auxiliary media content 2, 4 and primary and auxiliary advertising content 3,5 are then bundled in step 36 and delivered in step 37 to the requesting client”).
Berkson does not explicitly teach the at least one tag specifying a source address; … a content start indicator specifying a starting point of the primary content within the dynamic audio file; …wherein the request includes the source address … prior to the content start indicator.
Fedorovsky teaches the at least one tag specifying a source address (Fedorovsky, ¶70 “generate the URL defining the access to the file … <DNS or IP address>”); … a content start indicator specifying a starting point of the primary content within the dynamic audio file (Fedorovsky, ¶93 “The offset within the virtual file is converted into an offset within a segment … having first skipped those sub-files that are positioned in the virtual file entirely before the offset within the dynamic file”); …wherein the request includes the source address (Fedorovsky, ¶70 “generate the URL defining the access to the file … <DNS or IP address>”) … prior to the content start indicator, the portion of the initial audio content prior to the content start indicator (Fedorovsky, ¶93 “The offset within the virtual file is converted into an offset within a segment … having first skipped those sub-files that are positioned in the virtual file entirely before the offset within the dynamic file”).

It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the applicant must find a way to particularly identify the specific file to be downloaded, and the location from which to obtain the file.  Fedorovsky is faced with this same problem and presents the use of a typical URL to address this problem.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the offsets taught by Fedorovsky as it yields the predictable results of   
Berkson does not explicitly teach that the preamble (mapped to Berkson’s auxiliary advertising content) as being at a beginning of the initial audio content, or the removed portion corresponding to the audible preamble.
LeVasseur teaches an … preamble as the message including the link to an address for downloading and installing the specific software necessary (LeVasseur, ¶92 “the introductory message may appear in the recipient’s inbox as a regular text e-mail message.  This message may include a link to an Internet address for downloading and installing the eMail3 client plug-in 108”)  positioned at a beginning as the message is introductory (Id)  of the initial audio content as the contents of the e-mail message (Id) … removing as automatically replacing (LeVasseur ¶116 “the access message exists as an e-mail message in the recipient’s inbox, and may replace the introductory message automatically when the eMail2 client plug-in 108 is installed”)  a portion of the initial audio content (as the introductory message (Id)… corresponding to the … preamble as the introductory message (Id); and 
	sending the updated ,,, content to the user computer for enabling the updater application to replace as automatically replacing (LeVasseur ¶116 “the access message exists as an e-mail message in the recipient’s inbox, and may replace the introductory message automatically when the eMail2 client plug-in 108 is installed”)  the initial audio content as the e-mail message content is replaced (Id)  with the updated audio content as the introductory message (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the dynamic media file of the proposed combination to make use of an introductory message as taught by LeVasseur as it yields the predictable results of providing a means of informing the user of where to get the specific software necessary to access the contents of the file.  The device taught by Berkson requires the use of specific media player software to play the file (Berkson, ¶53).  As such the system may encounter a problem when the music file is downloaded to a client device that does not have the correct software installed.  LaVasseur et al provides a solution to this problem by, using an introductory messages client plug-in information (LaVasseur et al, Paragraph 92).  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the identified problem, the client not having the correct software, is encountered when an audio file is downloaded to the client. The applicant is faced with solving this problem, and one of ordinary skill in the art would identify the solution taught by LaVasseur as being reasonably pertinent to addressing this problem.

With regard to claim 15, Berkson teaches A non-transitory computer readable medium tangibly embodying a program of instructions configured to be stored in a memory and executed by a processor, the program of instructions (Berkson, Claim 32 “an article of manufacture comprising: computer usable medium having a machine readable program code”) comprising: 
	at least one instruction to generate a dynamic audio file (Berkson, ¶11 “bundling automatically expiring advertising content with a specific piece or specific pieces of media content”; Figure 1 see bundled media file) configured to be added to a conventional media library (Berkson, ¶59 “Server 52 would maintain and update the content library”) as a static asset as the primary media content (Berkson, ¶12 “The content file also contains primary media content and primary advertisement content”; ¶39; Figure 1, element 2), but including dynamic primary content as the primary advertisement content (Berkson, ¶12; ¶37 “the conditions under which the advertisement content expires, updates and/or resurrects itself”; Figure 1, elements 3), the generating including; 
		at least one instruction to insert , into the dynamic audio file (Berkson, Figure 1), audio content formatted for processing and playout by one or more conventional media players (Berkson, ¶12 “The present invention relates to distribution of a bundled content file of digital media for use with a media player”), the audio content including: 
		an audible preamble at a … of the audio content (Berkson ¶43 “Auxiliary advertisement content 5 is auxiliary to the primary advertisement content and is option”), wherein the audible preamble is not part of the dynamic primary content as auxiliary to (Berkson, ¶43; Figure 1, see Auxiliary advertisement content 5 (mapped to the preamble) and the Primary advertising content 3 (mapped to the ; 
		the dynamic primary content (Berkson, Figure 1, see Primary advertising content 3; ¶40); 
	at least one instruction to insert , into the dynamic audio file (Figure 1), at least one tag as the identifiers and rules for the content (Berkson, Figure 1, element 1; ¶35 “Header information 1 contains all the data that define the identifiers for the content, the rules by which media 2, advertisement 3, and auxiliary content 4,5 may be viewed or listened to or interacted with, and possibly the usage information”;  ¶36) associated with the dynamic primary content (Berkson, Figure 1, See Header info 1 is in same bundled media as Primary advertising content 3), the at least one tag (Berkson, ¶36 “the identifiers/descriptors for this content could include any or all such information as a unique ID number”) … a source address (Berkson, ¶60 “The user would be directed to central server 52”; ¶60 “The user would be directed to central server 52 version of the same media content 10 and could automatically download that file from central server 52 with the updated ad”) used by an updater application as the media player/enforcement software (Berkson, ¶53) to retrieve, during update of the dynamic audio file as automatically download updated content (Berkson, ¶60 “The user would be directed to central server 52 version of the same media content 10 and could automatically download that file from central server 52 with the updated ad”), updated primary audio content to replace the dynamic primary content as the updated ad (Id); and 
	at least one instruction to … used by the updater application to strip the audible preamble (Berkson, Figure 5c see element 5 is separated from the header media content, elements 1, 2, and 4) … during update of the dynamic audio file (¶61 “This transfer involves the P2P sharing of primary and auxiliary media content 2, 4 coupled with updated primary and auxiliary advertising content 3, 5 that would concurrently come from central server 52 and be bundled with primary and auxiliary media content 2, 4 being transferred P2P.  The result would be a new file on the receiving user’s end with the shared media content and the updated advertising content”).
Berkson does not explicitly teach the at least one tag specifying a source address … inserting, into the dynamic audio file, a content start indicator specifying a starting point of the dynamic primary content within the dynamic audio file, the content start indicator.  
Fedorovsky teaches the at least one tag specifying a source address (Fedorovsky, ¶70 “generate the URL defining the access to the file … <DNS or IP address>”) … inserting, into the dynamic audio file (Fedorovsky, ¶93 “to perform a seek in a dynamic file”), a content start indicator specifying a starting point of the primary content within the dynamic audio file (Fedorovsky, ¶93 “The offset within the virtual file is converted into an offset within a segment … having first skipped those sub-files that are positioned in the virtual file entirely before the offset within the dynamic file”), the content start indicator as the offset (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device media distribution device taught by Berkson using the transfer method taught by Fedorovsky 
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the applicant must find a way to particularly identify the specific file to be downloaded, and the location from which to obtain the file.  Fedorovsky is faced with this same problem and presents the use of a typical URL to address this problem.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the offsets taught by Fedorovsky as it yields the predictable results of providing a means to seek to specific portions of the file (Fedorovsky, ¶93).  Applicant was concerned with the problem of identifying the specific content within the file that needs to be replaced.  Fedorovsky is faced with this same problem (¶98) and 
Berkson does not explicitly teach that the preamble (mapped to Berkson’s auxiliary advertising content) as being at a beginning of the audio content, or striping the audible preamble from the dynamic audio file.
LeVasseur teaches an … preamble as the message including the link to an address for downloading and installing the specific software necessary (LeVasseur, ¶92 “the introductory message may appear in the recipient’s inbox as a regular text e-mail message.  This message may include a link to an Internet address for downloading and installing the eMail3 client plug-in 108”) at a beginning as the message is introductory (Id) of the … content as the contents of the e-mail message (Id) … strip as automatically replacing (LeVasseur ¶116 “the access message exists as an e-mail message in the recipient’s inbox, and may replace the introductory message automatically when the eMail2 client plug-in 108 is installed”) the … preamble as the introductory message (Id) from the dynamic … file as the e-mail message (Id) during update as when the eMail2 client plug-in 108 is installed and the access message is sent to the user (Id) of the dynamic … file as the e-mail message content is replaced (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the dynamic media file of the proposed combination to make use of an introductory message as taught by LeVasseur as it yields the predictable results of providing a means of informing the user of where to get the specific software necessary to access the contents of the file.  The .

Claims 4, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berkson in view of Fedorovsky, LaVasseur, and Sakai [20040243712].
With regard to claims 4, 18 the proposed combination further teaches inserting, into the dynamic audio file, a second tag (Berkson, ¶36 “the identifiers/descriptors for this content could include any or all such information as a unique ID number”) specifying an … source address (Berkson, ¶60 “The user would be directed to central server 52”; Fedorovsky, ¶70 “generate the URL defining the access to the file … <DNS or IP address>”) used by the updater application to retrieve updated dynamic primary audio content (Berkson, ¶60 “The user would be directed to central server 52 version of the same content and could automatically download that file from central server with the updated ad”) ...
	The proposed combination does not explicitly teach the use of an alternative source address… if the updated primary audio content is unavailable at the source address.
Sakai teaches an alternative source address (Sakai, ¶120 “IP address of an alternative server”)… in response to  the updated primary audio content being unavailable at the source address (Sakai, ¶120 “if the assignment notification server or the session managing server is inaccessible due to a failure, the wireless communication apparatus may continue processing without brake by accessing the alternative server”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the alternative server techniques taught by Sakai as it yields the predictable results of ensuring that wireless communication can continue without brake when the primary server is inaccessible due to a failure (Sakai, ¶120).
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the applicant is faced with the problem of what to do when the primary server experiences communication failure.  Sakai is faced with the same .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All arguments regarding the newly added claim limitations are addressed in the above limitations.

Applicant argues that LeVasseur does not disclose that the instructions (mapped to the preamble) are included in a dynamic file.
In response to the preceding argument, it should be noted, to provide clear context, that within the device taught by LeVasseur, the introductory message appears as a regular text message email (¶92).  This introductory message is then replaced with the access message when specific conditions are met (¶116), and is then again replaced by the actual message upon retrieval (¶93).  Given this information it is clear that the introductory message is part of the same email, which is dynamically updated to include the actual message within the device taught by LeVasseur.  Please see the claim mapping above to see how the claim limitations are addressed by the proposed combination of art presented by the office.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA L WILLIS/Primary Examiner, Art Unit 2158